[Cite as State ex rel. Pedraza v. Kimbler, 2020-Ohio-4014.]


STATE OF OHIO                     )                           IN THE COURT OF APPEALS
                                  )ss:                        NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE EX REL. BENJAMIN
PEDRAZA, III
                                                              C.A. No.   20CA0045-M
        Relator

        v.

MEDINA COUNTY COURT OF                                        ORIGINAL ACTION IN
COMMON PLEAS JUDGE JOYCE V.                                   PROCEDENDO
KIMBLER

        Respondent



Dated: August 10, 2020


        PER CURIAM.

        {¶1}     Relator Benjamin Pedraza has filed a petition asking this Court for a writ

of procedendo ordering Respondent, Judge Joyce V. Kimbler, to rule on his pending

motions.       Because Mr. Pedraza’s petition does not comply with the mandatory

requirements of R.C. 2969.25, this Court must dismiss this action.

        {¶2}     Mr. Pedraza failed to comply with the statutory filing mandate that requires

this Court to dismiss this case. R.C. 2969.25 sets forth specific filing requirements for

inmates who file a civil action against a government employee or entity. Judge Kimbler

is a government employee and Mr. Pedraza, incarcerated in the Grafton Reintegration

Center, is an inmate. R.C. 2969.21(C) and (D). A case must be dismissed if an inmate

fails to comply with the mandatory requirements of R.C. 2969.25 in the commencement
                                                                           C.A. No. 20CA0045-M
                                                                                      Page 2 of 2

of the action. State ex rel. Graham v. Findlay Mun. Court, 106 Ohio St. 3d 63, 2005-

Ohio-3671, ¶ 6 (“The requirements of R.C. 2969.25 are mandatory, and failure to comply

with them subjects an inmate’s action to dismissal.”).

         {¶3}   Mr. Pedraza did not pay the cost deposit required by this Court’s Local

Rules.    He also failed to comply with R.C. 2969.25(C), which sets forth specific

requirements for an inmate who seeks to proceed without paying the cost deposit. Mr.

Pedraza filed an affidavit of inability to prepay or give security for costs which asked this

Court to waive prepayment of the cost deposit. He did not, however, file a statement of

his prisoner trust account that sets forth the balance in his inmate account for each of the

preceding six months, as certified by the institutional cashier, as required by R.C.

2969.25(C).

         {¶4}   Because Mr. Pedraza did not comply with the mandatory requirements of

R.C. 2969.25, the case is dismissed. Costs taxed to Mr. Pedraza.

         {¶5}   The clerk of courts is hereby directed to serve upon all parties not in default

notice of this judgment and its date of entry upon the journal. Civ.R. 58.




                                                    LYNNE S. CALLAHAN
                                                    FOR THE COURT
HENSAL, J.
SCHAFER, J.
CONCUR.

APPEARANCES:

BENJAMIN PEDRAZA, III, Pro se, Petitioner.